                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                       Case No.18-cr-00502-LHK-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                 v.
                                  10

                                  11        ARMANDO ZUNIGA-RAMIREZ,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           The United States moved for detention of defendant Armando Zuniga-Ramirez pursuant to

                                  14   18 U.S.C. § 3142(f)(2). The Court held hearings on the government’s motion on January 3 and 9,

                                  15   2018. Mr. Zuniga-Ramirez was present at the hearing, with the assistance of an interpreter, and

                                  16   was represented by counsel. For the reasons stated on the record during the hearing and as set

                                  17   forth below, the Court finds that there are no conditions, or combination of conditions, of release

                                  18   that would reasonably assure Mr. Zuniga-Ramirez’s appearance for proceedings before the Court.

                                  19   I.      BACKGROUND
                                  20           The government charges Mr. Zuniga-Ramirez with a single violation of 8 U.S.C. § 1326,

                                  21   illegal reentry following deportation. The government argues that Mr. Zuniga-Ramirez poses a

                                  22   serious risk of flight. Mr. Zuniga-Ramirez contends that he does not pose a risk of flight, and he

                                  23   seeks release pending trial in this matter. He proposed that the Court release him on a $30,000

                                  24   unsecured bond, co-signed by his adult son, with a requirement that he reside at a halfway house.

                                  25   In addition to the evidence proffered by the government and the defense, the Court has reviewed

                                  26   the reports prepared by Pretrial Services on December 28, 2018 and January 8, 2019.

                                  27   II.     LEGAL STANDARDS
                                  28           On a motion for pretrial detention, the government bears the burden to show by a
                                   1   preponderance of the evidence that no condition or combination of conditions of release will

                                   2   reasonably assure the defendant’s appearance. United States v. Motamedi, 767 F.2d 1403, 1407

                                   3   (9th Cir. 1985).

                                   4          In evaluating whether pretrial release is appropriate, the Court must consider (1) the nature

                                   5   and circumstances of the offense charged, (2) the weight of the evidence against the defendant,

                                   6   (3) the defendant’s history and characteristics (including his character, physical and mental

                                   7   condition, family ties, employment, financial resources, length of residence in the community,

                                   8   community ties, past conduct, history relating to drug and alcohol abuse, criminal history, and

                                   9   record concerning appearance at court proceedings), and (4) the nature and seriousness of the

                                  10   danger to any person or the community that would be posed by the defendant’s release. 18 U.S.C.

                                  11   § 3142(g).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.      Nature and Circumstances of the Offense
                                  14          According to the indictment and the government’s proffer, Mr. Zuniga-Ramirez is not a

                                  15   U.S. citizen, and was found in the country without permission on or about October 25, 2016,

                                  16   having been deported on two prior occasions. Dkt. No. 1. Mr. Zuniga-Ramirez faces a maximum

                                  17   term of imprisonment of 20 years, although his likely sentence if convicted would be a fraction of

                                  18   that amount of time. The offense charged is non-violent and victimless.

                                  19          B.      Weight of the Evidence
                                  20          The weight of the evidence is difficult to assess at this stage of the case. A grand jury

                                  21   heard evidence of at least the offense charged in the indictment and found probable cause

                                  22   supported that charge. The government proffered no other evidence in support of the charge. The

                                  23   Court observes that the weight of the evidence is the least important consideration. Motamedi,

                                  24   767 F.2d at 1408.

                                  25          C.      Personal Characteristics of the Defendant
                                  26          Mr. Zuniga-Ramirez is 40 years old. Most recently, he has lived at a ranch in Santa Cruz

                                  27   County and at other locations in this district, although he has not always had a stable residence and

                                  28   has been incarcerated for some periods of his life.
                                                                                         2
                                   1           The government proffers that Mr. Zuniga-Ramirez is a citizen of Mexico and owns

                                   2   property there. His father and six siblings, with whom he has varying degrees of contact, reside in

                                   3   Mexico. His wife/domestic partner resides in Soquel, California, although they appear to be

                                   4   estranged. Mr. Zuniga-Ramirez has five children, all of whom reside in Soquel, California

                                   5           Mr. Zuniga-Ramirez completed middle school. He is currently unemployed, but expects

                                   6   he could find employment if released from custody. He has been employed in the past as a janitor,

                                   7   house cleaner, and laborer, although Pretrial Services has not been able to verify such

                                   8   employment. Mr. Zuniga-Ramirez has no recent history of substance abuse. He takes medication

                                   9   for anxiety and depression.

                                  10           Mr. Zuniga-Ramirez has several arrests and one or two recent adult criminal convictions

                                  11   within the past three years, although the information available to the Court regarding Mr. Zuniga-

                                  12   Ramirez’s criminal history appears to contain some inaccurate or incomplete information.
Northern District of California
 United States District Court




                                  13           Mr. Zuniga-Ramirez does not have any financial resources available to him. However, his

                                  14   adult son, who earns approximately $2,000/month has indicated a willingness to co-sign an

                                  15   unsecured bond in the amount of $30,000 on Mr. Zuniga-Ramirez’s behalf. If released Mr.

                                  16   Zuniga-Ramirez would have no stable residence; he may not reside with his estranged wife or his

                                  17   adult son, and there is no other non-custodial residential facility available to house him at this

                                  18   time.

                                  19           D.     Nature and Seriousness of the Danger to Others Posed by Defendant’s Release
                                  20           The Court is aware of no evidence that Mr. Zuniga-Ramirez’s release would pose a danger

                                  21   to others or to the community.

                                  22           E.     Consideration of Conditions of Release
                                  23           The Bail Reform Act of 1984 favors pretrial release, not detention. The Court has

                                  24   considered whether there is a combination of conditions of release that will reasonably assure Mr.

                                  25   Zuniga-Ramirez’s appearance as required in this case. The Court concludes they would not. Mr.

                                  26   Zuniga-Ramirez’s ties to Mexico, including his family ties, citizenship and ownership of property

                                  27   in Mexico, as well as his history of unstable residence, support the government’s motion for

                                  28   detention based on a risk of non-appearance. His ties to this district weigh against this risk, and
                                                                                          3
                                   1   the availability of a suitable co-signer for an unsecured bond in an amount not to exceed $30,000

                                   2   would allow the Court to further mitigate this risk. However, the existence of some stable

                                   3   residence for Mr. Zuniga-Ramirez is a necessary condition of release in these circumstances, and

                                   4   such residence is not available at this time.

                                   5          Accordingly, the Court finds that, based on the present record, the government has carried

                                   6   its burden to show by a preponderance of the evidence that no condition, or combination of

                                   7   conditions, of release could be imposed that would reasonably assure Mr. Zuniga-Ramirez’s

                                   8   appearance as required, and Mr. Zuniga-Ramirez has not rebutted that showing.

                                   9          Mr. Zuniga-Ramirez may ask to reopen the detention hearing if there is new information

                                  10   that would be material to the Court’s decision on this issue.

                                  11   IV.    CONCLUSION
                                  12          Mr. Zuniga-Ramirez is committed to the custody of the Attorney General or his designated
Northern District of California
 United States District Court




                                  13   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  14   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Zuniga-

                                  15   Ramirez shall be afforded a reasonable opportunity for private consultation with defense counsel.

                                  16   On order of a court of the United States or on the request of an attorney for the government, the

                                  17   person in charge of the corrections facility shall deliver Mr. Zuniga-Ramirez to the United States

                                  18   Marshal for the purpose of appearances in connection with court proceedings.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 9, 2019

                                  21

                                  22
                                                                                                       VIRGINIA K. DEMARCHI
                                  23                                                                   United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
